DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on May 29, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-8, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramle et al. (hereinafter “Ramle”, US 2020/0112898) in view of Zhang et al. (hereinafter “Zhang”, WO 2017/113100 as cited in IDS dated August 27, 2020).
Regarding claim 1, Ramle discloses a communication system, comprising: 
at least one visited network slice comprising a visited radio access network (RAN) entity (i.e., VPLMN 200b includes a RAN 104 as shown in Fig. 2, and as described in paragraph 0060); 
a home network slice comprising a home Access and Mobility Management Function (AMF) entity (i.e., a HPLMN 200a includes an AMF 106 as shown in Fig. 2, and as described in paragraph 0011).
Ramle, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Zhang discloses network nodes and methods performed therein for enabling communication in a communication network. Zhang also discloses: 
a bridge entity coupled between the visited RAN entity and the home AMF entity, wherein the bridge entity is configured to route a registration request message of a roaming user equipment (UE) (i.e., a connection request as shown in Fig. 10) received from the visited RAN entity to the home AMF entity (i.e., the network slice and roaming policy may be home routed directly from the RAN of the second network to the first network slice of the first network as described on page 15, lines 15-28). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Regarding claim 2, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein: the bridge entity is a central entity located at a central location of the communication system; or the bridge entity is an intermediate entity located between the at least one visited network slice and the home network slice (i.e., page 15, lines 5-28). 

Regarding claim 3, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein the visited RAN entity comprises a routing table configured to forward the registration request message based on a UE identity (UE ID) comprised in the registration request message and/or a public land mobile network identity (PLMN ID) derived from the UE ID (i.e. based on PLMN ID as described on page 19, line 25 – page 20, line 2, and page 21, lines 29-33). 

Regarding claim 4, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein the routing table comprises at least one internal route for routing messages from UEs that are configured for the at least one visited network slice and an external route for routing messages from UEs that are not configured for the at least one visited network slice (i.e., home routed or local breakout as described on page 8, lines 20-32, page 15, lines 5-28, and page 20, lines 3-16). 
Regarding claim 5, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein the at least one internal route comprises a route to a visited AMF entity of the at least one visited network slice (i.e., network slice of the second network is involved as described on page 15, lines 5-28); and wherein the external route comprises a route to the bridge entity (i.e., both network slice of the first network and network slice of the second network are involved as described on page 15, lines 5-28, and page 20, lines 3-16). 

Regarding claim 7, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein the bridge entity comprises a routing table configured to route the registration request message based on the UE ID and/or based on the PLMN ID to the home network slice and/or based on, an IP address or a media access control (MAC) address of the UE (i.e., based on PLMN ID as described on page 19, lines 25-28). 

Regarding claim 8, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein the bridge entity provides a domain name service (DNS) or a dynamic host configuration protocol (DHCP) service configured to resolve the registration request message of the roaming UE providing an address of the corresponding home network slice (i.e., DNS as described on page 19, line 2 – page 20, line 2. 

Regarding claim 10, Ramle, and Zhang disclose all limitations recited within claims as described above.  Ramle also discloses wherein the bridge entity comprises functionality of a visited AMF entity of the at least one visited network slice and/or is collocated with the visited AMF entity (i.e., AMF 106 as shown in Fig. 2). 

Regarding claim 12, Ramle discloses a bridge entity connectable between a plurality of visited network slices and a plurality of home network slices, the bridge entity comprising: 
a visited network slice (i.e., VPLMN 200b includes a RAN 104 as shown in Fig. 2, and as described in paragraph 0060); 
a home network slice (i.e., a HPLMN 200a includes an AMF 106 as shown in Fig. 2, and as described in paragraph 0011).
Ramle, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Zhang discloses network nodes and methods performed therein for enabling communication in a communication network. Zhang also discloses: 
a routing table configured to provide a plurality of routes between the visited network slices and the home network slices (i.e., the network slice and roaming policy may be home routed directly from the RAN of the second network to the first network slice of the first network as described on page 15, lines 15-28); and 
a processor configured to route a registration request message of a roaming user equipment (UE) (i.e., a connection request as shown in Fig. 10) received from a visited network slice of the plurality of visited network slices to a corresponding home network 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to be able to provide services to users while roaming. 

Regarding claim 13, Ramle, and Zhang disclose all limitations recited within claims as described above.  Zhang also discloses wherein the processor is configured to determine the corresponding home network slice based on a network address of the UE comprised in the registration request message and/or a public land mobile network identity (PLMN ID) derived from the UE ID (i.e., PLMN ID as described on page 21, lines 29-33). 

Regarding claim 14, Ramle discloses a visited radio access network (RAN) entity of a visited network slice, the visited RAN entity comprising: 
a visited network slice (i.e., VPLMN 200b includes a RAN 104 as shown in Fig. 2, and as described in paragraph 0060); 
a home network slice (i.e., a HPLMN 200a includes an AMF 106 as shown in Fig. 2, and as described in paragraph 0011).

In a similar endeavor, Zhang discloses network nodes and methods performed therein for enabling communication in a communication network. Zhang also discloses: 
a routing table comprising at least one internal route for routing messages from non-roaming user equipments (UE) to a network entity of the visited network slice and an external route for routing messages from roaming UEs to a bridge entity (i.e., home routed or local breakout as described on page 8, lines 20-32, page 15, lines 5-28, and page 20, lines 3-16); and 
a processor configured to forward an incoming registration request message from a UE based on looking up the routing table with respect to a UE identity (UE ID) comprised in the registration request message and/or a public land mobile network identity (PLMN ID) derived from the UE ID (i.e., PLMN ID as described on page 21, lines 29-33). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to be able to provide services to users while roaming. 

Regarding claim 15, Ramle discloses a method for routing a registration request message from a roaming user equipment (UE), the method comprising: 
a visited network slice (i.e., VPLMN 200b includes a RAN 104 as shown in Fig. 2, and as described in paragraph 0060); 

Ramle, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Zhang discloses network nodes and methods performed therein for enabling communication in a communication network. Zhang also discloses: 
forwarding, by a visited radio access network (RAN) entity, the registration request message from the roaming UE to a bridge entity (i.e., home routed or local breakout as described on page 8, lines 20-32, page 15, lines 5-28, and page 20, lines 3-16); and 
routing, by the bridge entity, the registration request message by the bridge entity to a home network access entity of a home network slice of the roaming UE (i.e., home routed or local breakout as described on page 8, lines 20-32, page 15, lines 5-28, and page 20, lines 3-16).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to be able to provide services to users while roaming. 



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramle in view of Zhang, and further in view of Buckley et al. (hereinafter “Buckley”, US 2018/0288582). 
Regarding claim 9, Ramle, and Zhang disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Buckley discloses a method and apparatus for providing emergency codes to a mobile device.  Buckley also discloses wherein the bridge entity is configured to provide a mapping of routable addresses of at least one home network slice and at least one visited network slice which are coupled to the bridge entity (i.e. using DHCP as described in paragraphs 0073-0081). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to connect and route data between network elements. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramle in view of Zhang, and further in view of Palanisamy et al. (hereinafter “Palanisamy”, US 2021/0176816).
Regarding claim 11, Ramle, and Zhang disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Palanisamy discloses overload control and coordination between M2M service layer and 3GPP networks.  Palanisamy also discloses wherein 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide services to subscribers and prevent unauthorized access to networks. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644